Citation Nr: 1411848	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  12-14 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1954 to February 1956.  He died in October 2009.  The appellant in this case is the surviving spouse of the Veteran for VA purposes.  See Administrative Decision (adding spouse to the Veteran's monthly compensation award based on his claim received on June 1, 2007).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota denied service connection for the cause of the Veteran's death.  The case was certified to the Board by the Houston, Texas RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate states that he died due to chronic obstructive pulmonary disease and ischemic heart disease.  The death certificate also, however, states that a traumatic brain injury was a significant condition contributing to his death but not related to the cause of his death.  Unfortunately, the physician who signed the death certificate did not provide any rationale for this statement.  Hence, at this point the probative value of this opinion is diminished.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Given the fact that the physician who signed the certificate appears to be the Chief Medical Examiner for Galveston County, Texas; given that the Veteran died at home; given that an autopsy was not performed; and given that there are no medical records supporting that opinion, the Board finds that the doctor who signed the death certificate should be given an opportunity to defend the opinion offered.  

Therefore, this case is REMANDED for the following action:

1.  The RO must contact Stephen Pustilink, M.D., Chief Medical Examiner, Texas City, Texas, and request that he provide a fully reasoned explanation for his opinion finding that residuals of a traumatic brain injury significantly contributed to death but were not related to the cause of death.  Dr. Pustilink should be informed that the Veteran was, in pertinent part, service connected for residuals of a traumatic brain injury with headaches and vertigo.  The injury stemmed from the Veteran falling from a bunk while at sea.  The disorder was evaluated as 10 percent disabling, and that such a rating represented a finding that the Veteran suffered from mild or transient symptoms which decreased work efficiency and the Veteran's ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.   

It would be of assistance to the Board if Dr. Pustilink cited to the specific medical evidence which supports his finding that the traumatic brain injury significantly contributed to the Veteran's death.  If that opinion is not supported by medical evidence, that fact should be stated as well.

2.  After the development requested has been completed, the RO should review the evidence of record to see if any further development is in order under VA's duty to assist, to include returning the claims files to the VA examiner who provided an opinion in September 2011 for any necessary addendum opinion in light of any response received from Dr. Pustilink.  

3.  After completing all indicated development, the RO must readjudicate the claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



Department of Veterans Affairs


